Exhibit 12.2 PUBLIC SERVICE ELECTRIC AND GAS COMPANY COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES For the Six Months For the Years Ended Ended June 30, December 31, (Millions, except ratios) Earnings as Defined in Regulation S-K (A): Pre-tax Income from Continuing Operations $ $ $ 637 $ 376 Fixed Charges 332 390 Earnings $ 444 $ 500 $ 969 $ 794 $ 925 $ 954 $ 766 Fixed Charges as Defined in Regulation S-K (B) Interest Expense $ $ $ 332 $ 390 Interest Factor in Rentals - Total Fixed Charges $ $ $ 332 $ 390 Ratio of Earnings to Fixed Charges 2.92 1.96 (A) The term "earnings" shall be defined as pretax income from continuing operations. Add to pretax income the amount of fixed charges adjusted to exclude the amount of any interest capitalized during the period. (B) Fixed Charges represent (a) interest, whether expensed or capitalized, (b) amortization of debt discount, premium and expense and (c) an estimate of interest implicit in rentals.
